PITTMAN, Judge.
This court, on February 27, 2015, issued an opinion noting that the prior judgment of this court, which had affirmed the judgment of the Walker Circuit Court, had been reversed, and the cause remanded, by our supreme court in Ex parte O.S., 205 So.3d 1233 (Ala.2014); we therefore reversed the judgment of the Walker Circuit Court and remanded the cause for the entry of a judgment dismissing, for lack of subject-matter jurisdiction, an action involving a claim brought by E.S. (“the wife”) against O.S. and J.A.S. (“the grandparents”) seeking to set aside a judgment of the Walker Probate Court allowing the grandparents to adopt the wife’s child, B.T.S (“the child”). Our supreme court has since reversed this court’s February 27, 2015, judgment. Ex parte E.S., 205 So.3d 1245 (Ala.2015). In compliance with the October 30, 2015, decision of our supreme court, we vacate our February 27, 2015, judgment “insofar as it directed the [Walker Circuit Court] to dismiss the wife’s action for lack of subject-matter jurisdiction,” and we now remand the cause *1253to that court with instructions “to transfer the wife’s action to the probate court pursuant to Ala.Code 1975, § 12-11-11.”
JUDGMENT OF FEBRUARY 27, 2015, VACATED IN PART; REVERSED AND REMANDED WITH INSTRUCTIONS.
THOMAS, MOORE, and DONALDSON, JJ., concur.
THOMPSON, P.J., concurs specially.